Per Curiam. This was a suit commenced before a justice of the peace, for milk claimed to have been delivered and sold to appellant by appellee. The case was tried in the justice’s court, and from that court appealed to the Circuit Court, and there tried de novo, resulting in a verdict for appellee for §51 and judgment rendered thereon, from which this appeal is taken. It is insisted here that the evidence was not sufficient to support the verdict; that it was plainly shown that a portion of the milk delivered was sour and the cans dirty and unclean, by reason whereof the milk soured. We find, however, on examination of the bill of exceptions, that there is no certificate therein contained, only that it contains all the evidence heard on the trial. The law requires that such a certificate should be made, and in case of want of it the Appellate Court will consider that there was sufficient evidence' to support the verdict, all intendments being in favor of the judgment of the court below and the court’s proper action. Weaver v. Holsey, 1 Ill. App. 558; Board of Trustees, etc., v. Misenheimer, 89 Ill. 151; Henry v. Halloway, 78 Ill. 356. The judgment of the court below is therefore affirmed. Judgment affirmed.